Citation Nr: 1613752	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-03 805	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a compensable rating for geographic tongue.

5.  Entitlement to a compensable rating for pseudofolliculitis barbae.

6.  Entitlement to an effective date prior to May 27, 2010 for the award of service connection for hallux limitus/rigidus, residuals of injury to right great toe.



REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO) and a February 2015 rating decision of the Jackson, Mississippi RO.

A hearing was held before the undersigned in January 2016.  A transcript of the hearing is of record.  At the hearing, the undersigned held the record open for an additional 60 days for the submission of evidence in support of the Veteran's claims.  Additional evidence was timely submitted.  Although the evidence was not submitted with a waiver of initial Agency of Original Jurisdiction (AOJ) review, the Veteran's VA Form 9, Substantive Appeal, was received subsequent to February 2, 2013.  Hence, 38 U.S.C.A. § 7105(e), which provides an automatic waiver of initial AOJ review of evidence submitted by a Veteran or his or her representative at the time of or subsequent to submission of a Substantive Appeal, applies.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190.

The Board notes that a March 2014 submission from the Veteran indicates he wished to withdraw his petition to reopen a claim of service connection for hypertension.  However, the Veteran provided testimony on the issue at the January 2016 hearing, making clear that he wished to continue his appeal of the matter.  Therefore, the Board finds the matter has not been withdrawn and is appropriately before the Board.

The issues seeking increased ratings for geographic tongue and pseudofolliculitis barbae and for an earlier effective date for the award of service connection for residuals of a right great toe injury are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam from September 1969 to June 1970.

2.  The Veteran has diagnoses of ischemic heart disease, coronary artery disease, and angina that have manifested to a degree of 10 percent or more under pertinent rating criteria.

3.  An unappealed April 2007 rating decision denied a claim of service connection for hypertension.  

4.  Evidence received since the April 2007 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

5.  The Veteran's hypertension is shown to be related to his exposure to herbicides during service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The April 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  Evidence received since the April 2007 rating decision in connection with the Veteran's petition to reopen a claim of service connection for hypertension is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Any error in notice or assistance in this case is harmless given the favorable determinations being made.  

II.  Legal Criteria and Analysis

A.  Ischemic Heart Disease - Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Pertinent law and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  The last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during this period.  Id.  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted a disease enumerated in pertinent regulations, generally manifested to a degree of 10 percent or more at any time after service, the Veteran is entitled to a rebuttable presumption of service connection even though there is no record of such disease during service.  38 C.F.R. §§ 3.307, 3.309(e).  The list of diseases includes ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Note 2 to § 3.309(e) states that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, the Veteran's service personnel records reflect that he served in Vietnam from September 1969 to June 1970 at Cam Ranh Bay.  Therefore, he is presumed to have been exposed to herbicides during his service.  
An April 2014 VA Form 21-0960A-1, Ischemic Heart Disease Disability Benefits Questionnaire, completed by the Veteran's VA treating physician K.C., reflects the Veteran has diagnoses of ischemic heart disease, coronary artery disease, and angina that are manifested by symptoms that would at least meet the criteria for a 10 percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  Therefore, service connection for ischemic heart disease as presumptively related to the Veteran's exposure to herbicides in service is granted.

B.  Hypertension 

	1.  New and Material Evidence

The Veteran's claim of service connection for hypertension was originally denied by an April 2007 rating decision.  The Veteran was properly notified of the decision, did not appeal it, and did not submit any pertinent evidence within one year of the decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The April 2007 rating decision is final.  38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The April 2007 rating decision denied the claim of service connection for hypertension based on a finding that there was no evidence hypertension was related to the Veteran's active duty service.

Evidence added to the record since April 2007 includes a January 2013 opinion from private doctor V.A. that indicates the Veteran's hypertension is related to his exposure to herbicides during service.  This evidence is new in that it was not previously of record.  It is also material in that it provides a positive opinion regarding a nexus between the Veteran's hypertension and his service.  Since the evidence is both new and material, the claim of service connection for hypertension is reopened.
	2.  Service Connection 

The claim of service connection for hypertension having been reopened, the Board will now consider the matter of entitlement to service connection.  The Veteran is not prejudiced by the Board's consideration of the claim of service connection for hypertension on the merits since the claim is being granted.  Notably, the RO also considered the claim on the merits in the June 2011 rating decision on appeal.  Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

The Veteran has alleged that his hypertension is related to his exposure to herbicides in service.  He has also raised theories of entitlement based on direct incurrence in service and as secondary to service-connected disabilities.  As his claim is being granted based on his exposure to herbicides, the Board will not further discuss his other alleged theories of entitlement.

The record contains evidence the Veteran has a current diagnosis of hypertension.  For example, a March 2016 VA Form 21-0960A-3, Hypertension Disability Benefits Questionnaire, reflects a VA physician diagnosed hypertension in October 2012 and a private physician diagnosed hypertension in 2000.  Therefore, the first element of the claim of service connection has been met.

Next, as explained in the above analysis of the claim of service connection for ischemic heart disease, the evidence reflects the Veteran served in Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to herbicides during his service, and the second element of the service connection claim has been met.  

As noted above, hypertension is not an enumerated disability entitled to presumptive service connection based on exposure to herbicides.  38 C.F.R. § 3.309(e) & Note 2.  However, the Board must consider whether the evidence demonstrates that hypertension was actually incurred in service, to include as based on exposure to herbicides.  Combee, 34 F.3d at 1042.

An April 2011 opinion from the Veteran's treating VA physician, P.M., explains that he was treating the Veteran with medication for his hypertension.  The Veteran had reported having herbicide exposure during his Vietnam service.  Dr. P.M. noted that the Institute of Medicine's report, Veterans and Agent Orange Update, had added hypertension to the list of conditions with limited or suggestive evidence of association with exposure to herbicides.  Based on Dr. P.M.'s review of the Veteran's medical history, the Veteran's report of his military history, and the Veteran's subsequent health problems, Dr. P.M. concluded that "it appear[ed] that his condition of hypertension was more likely than not caused and/or exacerbated during his service."

A January 2013 letter from the Veteran's treating private physician, Dr. V.A., notes that the Veteran reported to her that he served in Vietnam and was exposed to herbicides sprayed while he was stationed at Cam Ranh Bay.  She reported that she had reviewed his service treatment records, more recent medical records, and his history of hypertension under her care.  She opined that it is at least as likely as not that the Veteran's current hypertension is associated with and related to his herbicide exposure while serving in Vietnam.  She based her conclusion on a review of the Veteran's history of hypertension, other health problems, exposure to herbicides, and no other known risk factors that may have caused or contributed to his current hypertension.  She also explained that it is her professional experience and known in medical literature that there is evidence of an association between hypertension and exposure to herbicides.  An earlier April 2011 opinion from Dr. V.A. also notes her knowledge that medical literature reflects evidence of an association between hypertension and exposure to herbicides sprayed in Vietnam.  

The Board places substantial weight of probative value on these opinions as they reflect the physicians had full knowledge of the Veteran's medical and military history, reviewed and considered pertinent medical literature, and provided at least some rationale for the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Therefore, the Board finds that the evidence supports a conclusion that the Veteran's hypertension is related to his exposure to herbicides during service, and service connection for hypertension is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for ischemic heart disease is granted.

New and material evidence having been received, the claim of service connection for hypertension is reopened.

Service connection for hypertension is granted.


REMAND

A February 2015 rating decision denied entitlement to compensable ratings for geographic tongue and pseudofolliculitis barbae and denied an effective date prior to May 27, 2010 for the award of service connection for hallux limitus/rigidus, residuals of injury to the right great toe.  In February 2016, the Veteran filed a notice of disagreement with this decision on the form provided by the AOJ.  38 C.F.R. §§ 19.24, 20.201(a).  

Since the AOJ has not yet issued a statement of the case (SOC) in these matters, the Board must remand the claims for such issuance.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC as to the matters of increased ratings for geographic tongue and pseudofolliculitis barbae and an earlier effective date for the award of service connection for hallux limitus/rigidus, residuals of injury to the right great toe.  Advise the Veteran of his appeal rights.  If an appeal is perfected in any of these matters, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


